Citation Nr: 1509143	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected right ankle fusion, status post right talar fracture with disfiguring scar and limitation of motion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to November 1986.
 
This appeal comes before the Board of Veterans Appeals (Board) from August 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a statement dated October 2012, the Veteran requested a hearing before a Veterans Law Judge.  However, in a statement dated October 2013, the Veteran cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.   See 38 C.F.R. § 20.704(d) (2014).

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been shown to currently have tinnitus that is related to his military service.  

2.  During the period under consideration, the Veteran's right ankle disability has been characterized by limitation of motion and difficulty standing for extended periods; ankylosis of the ankle in plantar flexion at least 30 degrees, or in dorsiflexion at least 10 degrees, or adduction, inversion, or eversion deformity has not been shown.  


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed tinnitus was incurred in military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for tinnitus as well as entitlement to an increased disability rating for his right ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in February and August 2012, VA satisfied this duty.  Although the VCAA letters were provided after the initial adjudication of the Veteran's increased rating claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in a September 2012 statement of the case and December 2012 supplemental statement of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded a VA examination in November 2012 for his right ankle disability.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran was afforded a VA examination for his tinnitus in April 2012.  However, as will be discussed below, the Board finds that the medical nexus opinion rendered by the VA examiner is inadequate for evaluation purposes.  In any event, as the Board is granting the Veteran's tinnitus claim herein, the Board finds that the Veteran has not been prejudiced by the inadequate examination.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for tinnitus as well as entitlement to an increased disability rating for a right ankle disability.  

Service connection for tinnitus

The Veteran has asserted that he has tinnitus that is related to his military service, specifically exposure to noise from working with aircraft.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is undisputed that the Veteran currently suffers from tinnitus.  See, e.g., the April 2012 VA examination report.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, a review of the Veteran's service treatment records reveals no evidence of tinnitus.  However, the Veteran maintains that he developed tinnitus due to noise exposure in service from working with aircraft.  See, e.g., the Veteran's notice of disagreement dated May 2012.  The Veteran served on active duty from October 1980 to November 1986.  His DD Form 214 reflects that his military occupational specialty was a tactical aircraft maintenance specialist.  Although his service treatment records are negative for any history, treatment, or diagnosis of tinnitus, the Board finds that pursuant to the provisions of 38 U.S.C.A. § 1154(a), the circumstances of the Veteran's service, including military training as an aircraft specialist, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2).

Turning to Hickson element (3), nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his military service.  Specifically, S.D., M.D. submitted a statement dated May 2012 wherein he reported that he has treated the Veteran for tinnitus.  Based upon examination of the Veteran and consideration of his medical history, Dr. S.D. opined that it is as likely as not that the Veteran's tinnitus is due largely, if not entirely, to his active duty service.  In particular, Dr. S.D. noted that the Veteran's duties as an aircraft specialist caused him to be exposed to a very high level of noise trauma which the Veteran has not encountered since leaving military service.  He further noted that his opinion was consistent with the findings of the American Tinnitus Association (ATA) as well as the National Institute of Health (NIH), both of which have found that hearing loss does not need to be present for tinnitus to occur, and that no definitive treatment has been available for tinnitus which would explain the lack of such treatment on the part of the Veteran.  

The May 2012 private medical opinion by Dr. S.D. was based upon thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the Veteran was provided a VA audiological examination in April 2012.  After examination of the Veteran and consideration of his medical history, to include his duties as an aircraft specialist, the VA examiner diagnosed the Veteran with tinnitus and concluded that it is less likely than not that the tinnitus was caused by military noise exposure.  The VA examiner's rationale for her conclusion was based on her finding that the Veteran had normal bilateral hearing at military enlistment and separation and there was not a significant threshold shift in either ear over the course of military service.  She also reported that tinnitus could represent outward manifestation of damage to the organ of hearing, and that there is a high correlation between hearing loss, tinnitus, and noise exposure.  Also, the presence of an in-service significant threshold shift, hearing loss from service, or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus is also from noise exposure.  She finally stated that there was no evidence of acoustic trauma causing the Veteran's tinnitus.  

The Board finds that the VA examiner's opinion that the Veteran's tinnitus is not related to military service is inadequate for evaluation purposes.  Specifically, the VA examiner appeared to base her conclusion entirely on the absence of hearing loss and tinnitus during the Veteran's military service.  Pertinently, the Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Nevertheless, the April 2012 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing impairment in service.  Moreover, it is unclear as to why the examiner found although there is a high correlation between tinnitus and noise exposure, there was no evidence of acoustic trauma that caused the Veteran's tinnitus.  Indeed, the Board has conceded the Veteran's in-service noise exposure.  As such, the Board finds the April 2012 VA audiological examination to be of no probative value.

In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is therefore granted.  




Higher evaluation for right ankle disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran has been assigned a temporary total evaluation (100 percent disability rating) effective March 29, 2011 based on surgical or other treatment necessitating convalescence for his right ankle disability, in particular a right tibiotalar fusion.  Prior to March 29, 2011 and from July 1, 2011, the Veteran is assigned a 20 percent disability rating for his service-connected right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (addressing "marked limitation of motion" in the ankle).  This is the highest rating allowable under this diagnostic code.  In order to warrant a rating in excess of 20 percent under a different diagnostic code, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees  (30 percent under Diagnostic Code 5270).  Also, under Diagnostic Code 5270, a 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a (2014). 

VA and private treatment records document the Veteran's treatment for his right ankle disability, to include his reports of dull pain in the ankle and strength testing of 5/5 with respect to right ankle dorsiflexion and plantar flexion.  See VA treatment records dated May 2013 and March 2014.  A private treatment record from the Nebraska Medical Center dated November 2010 notes his use of a brace for support and ambulation with an antalgic gait.  The treating physician reported a moderate amount of swelling throughout the right ankle and very limited ankle range of motion as well as very limited hindfoot motion.  The Board also notes a statement from Dr. S.G. dated March 2012 who treats the Veteran for right ankle pain.  Dr. S.G. reported the Veteran has persisting pain and decreased function of the ankle which has caused a compensatory gait.  However, the Veteran remained diligent with self-rehabilitation and home exercises.  The Board also notes that T.N., a physical therapist, submitted a statement dated March 2012 indicating that he works with the Veteran and that the Veteran has pain and decreased function due to the right ankle disability which affects his employment as a respiratory therapist in that it limits his ability to stand, walk, and handle materials.  T.N. also noted the Veteran's use of a brace for treatment. 

The Veteran was provided a VA examination in November 2012.  He did not report any current treatment and he did not use a brace or any other assistive device.  He took medication for his pain with good results.  He reported dull pains daily and had to take smaller strides when walking so he does not put extra stress on flexing his ankle when walking.  He also reported flare-ups with weather changes that occurred approximately every 2 weeks, lasted all day, and were alleviated with medication and waiting for the weather system to pass.  He further noted that he was employed full-time as a respiratory therapist, and that he missed one day of work in the past year due to the right ankle pain.

Upon examination, range of motion testing revealed right ankle plantar flexion and dorsiflexion to 5 degrees with pain at 5 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of motion.  The examiner noted functional loss associated with the right ankle disability that was manifested by less movement than normal, incoordination, and pain on movement.  The Veteran did not have localized tenderness or pain on palpation of the joints or soft tissue of the ankle.  Strength testing revealed 5/5 for both ankle plantar flexion and dorsiflexion.  There was no laxity compared with the opposite side.  The examiner noted the absence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), and talectomy (astragalectomy).  Although the examiner noted ankylosis of the right ankle, she clarified in an addendum dated December 2012 that this related to when the Veteran underwent his right ankle fusion, but at the time of the VA examination the Veteran evidenced range of motion of the right ankle, albeit small range of motion.  

Based on the evidence of record during the period under consideration, a rating in excess of 20 percent is not warranted.  In this regard, the Board does not suggest the Veteran does not have problems with his right ankle disability.  As can be seen by the VA examination, the range of motion in the Veteran's right ankle is limited (this is not in dispute).  However, it is also clear that ankylosis manifested by at least plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between at least zero degrees and 10 degrees has not been shown.  Such finding would be required for a higher 30 percent disability rating under Diagnostic Code 5270 and is not shown during this examination or on any other occasion during the period under consideration.  Moreover, there are no other treatment records that indicate ankylosis of any sort during the period under consideration.  Indeed, even if the Board were to concede the VA examiner's finding of ankylosis, the examiner specifically reported that the ankylosis was in good weight bearing position.  Crucially, the examiner did not find ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees which would be required for a higher 30 percent disability rating.  The Board further adds that there is no evidence of abduction, adduction, inversion, or eversion of the right ankle during the period under consideration which would be required for a 40 percent disability rating under Diagnostic Code 5270.  Also, as discussed above, the Veteran is currently awarded the maximum disability rating under Diagnostic Code 5271.  Therefore, a rating in excess of 20 percent is not warranted under Diagnostic Codes 5270 or 5271.  

When considering rating the Veteran's disability under these diagnostic codes, the Board has also considered functional loss due to flare-ups, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as a rating in excess of 20 percent requires ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet.  App. 7 (1996).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the report of the November 2012 VA examiner indicating that there is a postsurgical scar across the Veteran's right ankle which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's increased rating claim was received in May 2011.  Therefore, the post October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the November 2012 VA examiner reported that the Veteran's scar is not painful or unstable, and that the total area of the scar is not greater than 39 square cm.  There is no competent and probative evidence to the contrary.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

The Board also notes that during the pendency of this appeal, in the above-referenced May 2012 rating decision, the RO awarded the Veteran service connection for a low back disability, right hip disabilities, left hip disabilities, a right knee disability, a left knee disability, a right first metatarsophalangeal disability, and neuropathy of the right foot all as secondary to the right ankle disability.  A review of the record reveals that the Veteran has not expressed disagreement with any of the assigned disability ratings.  Therefore, the Board will not consider review of these disabilities in connection with the current increased rating claim on appeal.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right ankle disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.   While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right ankle according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Veteran's problems with this disability are considered within the context of the 20 percent finding.

In evaluating the severity of his service-connected right ankle disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right ankle disability is manifested by signs and symptoms such as pain, which impair his ability to stand and walk.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedules corresponding to disability of the ankle provide disability ratings on the basis of impairment to the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In short, the schedular criteria for the ankle contemplates a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which are manifested by pain and difficulty standing and walking.  Thus, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's right ankle disability adversely impacts his employability.  However, this is contemplated by the currently assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran reported missing only one day of work over the course of the year - this does not represent marked interference with employment.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his right ankle disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected right ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran reported to the November 2012 VA examiner that he missed one day of work in the past year due to his right ankle disability, and that the disability causes pain when standing and walking.  However, the Veteran has not contended, nor does the remainder of evidence otherwise show, that his right ankle disability prevents him from obtaining substantial and gainful employment.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating in excess of 20 percent for service-connected right ankle fusion, status post right talar fracture with disfiguring scar and limitation of motion is denied.  

REMAND

Service connection for a bilateral hearing loss disability

The Veteran contends that service connection is warranted for a bilateral hearing loss disability which is related to military service, specifically from exposure to noise from working as an aircraft specialist.  
The Veteran was afforded a VA audiological examination in April 2012 in connection with his claim for service connection for hearing loss.  After examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of military service.  The examiner's rationale for her conclusion was based on her finding that the Veteran had normal hearing bilaterally at enlistment and at separation.  She further reported that there was not a significant threshold shift in either ear during military service.  This finding was based on her review of medical literature which clarified that for a threshold shift to be considered a significant change, it must change more than 10 dB.  The examiner also addressed the Veteran's report of noise exposure during service from working with aircraft, his work doing construction and hunting for recreation prior to military service, and his work as a respiratory therapist after service.  She reported that the Veteran did not have hearing loss prior to service.  She also noted the Veteran's denial of recreational noise exposure for the last several years and that he has no family history of hearing loss as well as no history of ear disease or trauma.  However, he reported slight orthostatic dizziness/imbalance and that he takes anti-inflammatory medication for his ankle, hypertension, and thyroid imbalance.  

The Board finds that the opinion rendered by the April 2012 VA examiner is inadequate for evaluation purposes.  Specifically, it appears that the VA examiner based her conclusion that the Veteran's bilateral hearing loss disability was not related to service due to the absence of hearing loss noted in his service treatment records.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss disability resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the April 2012 VA examination found the Veteran to have a bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.

Nevertheless, the April 2012 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss in service.  Although she addressed the Veteran's in-service noise exposure in her rationale, she did not specifically address whether the Veteran's hearing loss was otherwise causally or etiologically related to this noise exposure.  Moreover, it is unclear as to why the examiner discussed the Veteran's pre-service noise exposure from hunting and construction in her rationale given that she determined that the Veteran did not have hearing loss prior to service and that his enlistment examination was normal.  It is also unclear as to why she discussed the Veteran's slight orthostatic dizziness/imbalance and that he takes anti-inflammatory medication for his ankle, hypertension, and thyroid imbalance.  Finally, by the Veteran denying postservice noise exposure as well as ear disease/trauma and a family history of hearing loss, the examiner did not indicate the etiology of the Veteran's current bilateral hearing loss disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss disability that may be present. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of any bilateral hearing loss disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
bilateral hearing loss disability is due to or caused by the service-connected tinnitus.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
bilateral hearing loss disability is aggravated by his tinnitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral hearing loss disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the tinnitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Readjudicate the Veteran's bilateral hearing loss disability claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


